Submitted on a confidential basis on September 19, 2013. CONFIDENTIAL TREATMENT REQUESTED This draft registration statement has not been filed publicly with the Securities and Exchange Commission, and all information contained herein remains confidential. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STALWART TANKERS INC. (Exact name of Registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) N/A (I.R.S. Employer Identification No.) 7 Fragoklissias Street Maroussi 15125 Athens, Greece +30 210 6801136 (Address and telephone number of Registrant’s principal executive offices) Corporation Service Company 1180 Avenue of the Americas Suite 210 New York, New York 10036 (Name, address and telephone number of agent for service) Copies to: Paul C. Adams Sidley Austin LLP 787 Seventh Avenue New York, New York 10019 (212) 839-5300 (telephone number) (212) 839-5599 (facsimile number) Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Security(2) Proposed Maximum Aggregate Offering Price(1)(2) Amount of Registration Fee Common shares, par value $ per share shares $ $ $ Preferred share purchase rights (3) — Includes shares that may be sold pursuant to the underwriters’ over-allotment option. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. The preferred share purchase rights are not currently separable from the common shares and are not currently exercisable.Value attributable to such rights, if any, is reflected in the market price of our common shares. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. Wemay not sell these securities until the registration statement that is filed with the U.S. Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS
